Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Barry Kamen, RPA, ) Date: September 17, 1997

)
Petitioner, )
)

“Vee ) Docket No. C-97-131

) Decision No. CR493
The Inspector General. )
)

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner,
Barry Kamen, R.P.A., from participating in Medicare and State Health care
programs, including State Medicaid programs, for a period of four years. I find
the exclusion to be authorized by the version of section 1128(b)(5) of the Social
Security Act (Act) that was in effect as of the date of the I.G.’s exclusion
determination. I find to be reasonable the four-year term of the exclusion.

On December 18, 1996, the I.G. notified Petitioner of her determination to
exclude him. Petitioner requested a hearing, and the case was assigned to me for
a hearing and a decision. I held a hearing, by telephone, on April 29, 1997.
The I.G. offered into evidence, and I received from the I.G., four exhibits (I.G.
Ex. 1 - 4). Petitioner offered into evidence, and I received from Petitioner, two
exhibits (P. Ex. 1 - 2). The I.G. called no witnesses to testify at the hearing.
Petitioner testified on his own behalf. Both the I.G. and Petitioner submitted
posthearing and reply briefs.

Petitioner submitted two exhibits with his posthearing brief. Petitioner
designated the first of these additional exhibits "Exhibit I." I have redesignated
the exhibit as P. Ex. 3. The exhibit is a voluminous document. Petitioner
asserts that P. Ex. 3 is a transcription of notes that Petitioner maintained on a
computer disc, which he purportedly discovered after the April 29, 1997 hearing.
2

Petitioner’s posthearing brief at | - 2. Petitioner designated the second of these
additional exhibits as "Exhibit II." The exhibit is a copy of the document I
already admitted into evidence at the hearing as P. Ex. 2. Given that this is a
copy of an exhibit already in evidence, I conclude that Petitioner intended to
submit this document as an attachment to his brief for my convenience.
Accordingly, I designate this document as Attachment I.

The I.G. objected to my receiving into evidence P. Ex. 3. I.G.’s reply brief at 2
- 3. I sustain the I.G.’s objection. I do not receive into evidence P. Ex. 3.
Petitioner did not offer the exhibit timely, and has offered no explanation for
why he was not aware of the existence of his own notes until after the April 29,
1997 hearing. The I.G. would be prejudiced by my receiving P. Ex. 3 into
evidence, to the extent that it may contain relevant evidence. Due to Petitioner’s
late presentation of P. Ex. 3, the I.G. is unable to offer evidence to challenge the
authenticity of the exhibit, to cross-examine Petitioner concerning its alleged
significance or the manner in which it was created, or offer rebuttal evidence.

The I.G. submitted one exhibit with her reply brief which she designated as I.G.
Ex. 5. I do not receive P. Ex. 5 into evidence because the I.G. did not offer the
exhibit timely.

The issues in this case are: (1) whether the I.G. is authorized to exclude
Petitioner under the version of section 1128(b)(5) of the Act that governed the
1.G.’s exclusion determination; and (2) whether the four-year exclusion that the
I.G. imposed against Petitioner is reasonable.

I make findings of fact and conclusions of law (Findings) to support my decision
in this case. I set forth each Finding below, as an italicized heading, followed by
a discussion of each Finding.

1. The version of section 1128(b)(5) of the Act which governs this case
authorizes the I.G. to exclude an individual who has been suspended,
excluded from participation, or otherwise sanctioned, under a State
health care program for reasons bearing on the individual’s professional
competence, professional performance, or financial integrity.

The I.G. excluded Petitioner pursuant to the version of section 1128(b)(5) of the
Act that was in effect as of the date of the exclusion determination. As of
December 18, 1996, the date when the I.G. sent notice to Petitioner of her
determination to exclude him, section 1128(b)(5) authorized the Secretary of the
3

United States Department of Health and Human Services (the Secretary) and her
delegate, the I.G., to exclude an individual who was suspended, excluded from
participation, or otherwise sanctioned, under a State health care program for
reasons bearing on that individual’s professional competence, professional
performance, or financial integrity. Act, section 1128(b)(5)(B).

On July 31, 1996, Congress adopted amendments and revisions to section 1128
of the Act. These amendments and revisions are contained in legislation known
as the Health Insurance Portability and Accountability Act of 1996 (HIPAA),
Pub.L. 104-191 (104th Congress, 2nd Session); 110 Stat. 1978, Title II, Secs.
201, 211 - 213. HIPAA was signed into law on August 21, 1996. The
amendments and revisions became effective on January 1, 1997. Pub.L. 104-
191, section 218. The amendments and revisions include changes which affect
the length of exclusions that are imposed pursuant to section 1128(b)(5). The
amendments and revisions do not apply in this case, in light of the fact that the
I.G.’s exclusion determination predated the effective date of the revisions and
amendments to section 1128.

Under either the pre-HIPAA version of the Act or under HIPAA, the I.G.’s
authority to impose an exclusion under section 1128(b)(5) derives from the action
taken by a State. The State action is determinative in deciding whether the I.G.
has authority to exclude. An excluded individual may not establish that the I.G.
is without authority to exclude under section 1128(b)(5) by proving that the
underlying State action is unlawful, or that the individual did not engage in the
conduct on which the State action is based.

The principal difference between the version of section 1128(b)(5) that was in
effect prior to the effective date of HIPAA and HIPAA is that the pre-HIPAA
version of section 1128(b)(5) did not mandate an exclusion of a particular length
in a case, whereas HIPAA requires that an exclusion imposed pursuant to section
1128(b)(5) be for a period which is at least coterminous with that which is
imposed under the State exclusion or suspension from which authority to exclude
is derived. If this case were heard under the amendments and revisions that
became effective on January 1, 1997, I would be obligated to sustain an
exclusion that is at least coterminous with any State-imposed exclusion, assuming
that I found that the I.G. was authorized to exclude Petitioner.

The version of section 1128(b)(5) which applies to this case gives the Secretary
and the I.G. discretion to impose an exclusion where authority exists to impose
one. The Act established no mandatory minimum or maximum period of
4

exclusion for an exclusion imposed under the version of section 1128(b)(5) which
applies here. The controlling statutory criterion for determining the length of an
exclusion under the version of section 1128(b)(5) which applies to this case is the
excluded individual’s trustworthiness to provide care.

2. The I.G. is authorized to exclude Petitioner under the pre-HIPAA
version of section 1128(b)(5)(B) of the Act.

Petitioner is a registered physician’s assistant in the State of New York. Under
New York law, a registered physician’s assistant is authorized to provide medical
care under the direction and supervision of a physician. Tr. at 23. From
March, 1991 until March, 1994, Petitioner was employed by a physician, Dr.
Stephen Klein. Tr. at 36.

In a letter signed August 28, 1995, the New York State Department of Social
Services (Department of Social Services) advised Petitioner that he was being
excluded from the New York Medical Assistance program. I.G. Ex. |. I take
notice that the New York Medical Assistance program is the New York State
Medicaid program, and is a State health care program. The Department of
Social Services cited as its general reason for excluding Petitioner that Petitioner
had engaged in unacceptable practices. Id. at 1. Specifically, the Department of
Social Services found that Petitioner had engaged in the following unacceptable
practices:

© Unacceptable record keeping. This was defined to be failure by
Petitioner to maintain records necessary to fully disclose the medical necessity for
and the nature and extent of the medical care, services or supplies furnished, or
to comply with other parts of the law governing the New York Medicaid

program. Id.

e Excessive services. This was defined to be the furnishing or ordering
of medical services or supplies by Petitioner that were substantially in excess of
the needs of New York Medicaid clients. Id.

The Department of Social Services advised Petitioner that it based its
determination on an audit report of Petitioner’s records. The final audit report
was attached to the Department of Social Services notice to Petitioner. I.G. Ex.
1 at 2; 1.G. Ex. 2.
5

The audit report consisted of a written review of the records of 20 patients of Dr.
Klein. I.G. Ex. 2. The audit report concluded that, although Dr. Klein had
supervised Petitioner, Petitioner was responsible for the findings contained in the
audit report. Id, at 2. The audit report concluded that, in general, Petitioner
never did an adequate history or an adequate physical examination of a patient.
Id. at 3. It found that Petitioner made some of his diagnoses of a patient’s
condition based on past visits by the patient, which may have occurred years
previously. Id. At other times, it was unclear from a patient’s record on what
Petitioner based his working diagnosis of the patient. Id,

The audit report found that the medical charts that were attributed to Petitioner
consisted of inadequate notes and repeated laboratory tests. I.G. Ex. 2 at 3. It
found that there was nothing in the records to substantiate that Petitioner had
provided adequate evaluation of, or treatment to, his patients. Id, It found that,
aside from evidence that Petitioner had ordered repeated medical tests, there was
nothing in the charts to show that Petitioner had attempted to improve the health
of his patients. Id, The report concluded that Petitioner’s failure to do so was
especially bad, inasmuch as many of Petitioners’ patients had serious conditions,
such as diabetes mellitus and heart disease. Id, Finally, the report concluded
that there was no evidence that Petitioner actually was being supervised by a
physician. Id.

The Department of Social Services determined to exclude Petitioner from
participating in the New York Medicaid program for a period of five years. I.G.
Ex. | at 2. It advised Petitioner that he had a right to request an administrative
hearing to challenge the exclusion determination. Id, Petitioner did not request
a hearing.

The aforesaid evidence establishes that the I.G. is authorized to exclude
Petitioner. The evidence proves that Petitioner was excluded from participating
in a State health care program. That exclusion became administratively final by
virtue of Petitioner’s not requesting an administrative hearing from the
Department of Social Services’ determination to exclude him. The evidence
proves also that Petitioner was excluded for the reasons stated in section
1128(b)(5) of the Act. At the very least, the reasons for excluding Petitioner
relate to his professional competence or professional performance as a
physician’s assistant.
6

The Department of Social Services excluded Petitioner because it found that he
engaged in unacceptable record keeping and in ordering excessive services. As
is made clear by the audit report that was accepted by the Department of Social
Services and made part of its exclusion determination, Petitioner’s unacceptable
record keeping included failure to write adequate medical histories and the results
of physical examinations of his patients. These findings of dereliction of care
plainly relate to Petitioner’s professional competence or professional
performance. The finding that Petitioner ordered unnecessary or excessive
medical tests for his patients relates also to his professional competence or
performance. Furthermore, the finding that Petitioner neglected the welfare of
his patients who suffered from diabetes mellitus or heart disease, as is evidenced
by his record keeping practices, relates to Petitioner’s professional competence or
performance.

At the April 29, 1997 hearing, Petitioner averred repeatedly that he was not
derelict in providing care to his patients. Petitioner denied engaging in
inadequate record keeping. Tr. at 49 - 50. He denied ordering excessive
medical tests. Id. According to Petitioner, other individuals were responsible
for any improper care that may have been given to Petitioner’s patients. See Tr.
at 49 - 50.

Petitioner’s assertions amount to a repudiation of the findings made by the
Department of Social Services. I have considered these assertions in evaluating
whether the exclusion imposed against Petitioner by the I.G. is reasonable.
Findings 4 - 6. However, these assertions are not relevant to my decision that
the I.G. is authorized to exclude Petitioner. As I hold above, at Finding 1, the
I.G.’s authority to exclude Petitioner derives from action taken by a State
authority, in this case, the Department of Social Services. The I.G. is authorized
to impose an exclusion against an individual if the State authority acts against that
individual for the reasons stated in the Act. The I.G.’s authority to exclude,
based on the State action, may not be challenged by looking behind that action to
question the action’s validity.

3. The criteria for determining the length of an exclusion imposed
under the pre-HIPAA version of section 1128(b)(5) of the Act are stated
at 42 C.F.R. § 1001.601.

As I find above, at Finding 1, the statutory criterion for measuring the
reasonableness of an exclusion that is imposed under the pre-HIPAA version of
section 1128(b)(5) of the Act is the trustworthiness of the excluded individual to
7

provide care to beneficiaries and recipients of federally-funded health care
programs. An exclusion will be found to be reasonable if it is for a period that
is reasonably calculated to protect program beneficiaries and recipients from an
untrustworthy provider of care.

The Secretary published regulations that implemented the pre-HIPAA version of
section 1128 of the Act. These are contained at 42 C.F.R. Part 1001. The
regulation which governed exclusions that were imposed under the pre-HIPAA
version of section 1128(b)(5) is contained at 42 C.F.R. § 1001.601.

The regulation provides that, absent the presence of either an aggravating or a
mitigating circumstance, an exclusion imposed under the pre-HIPAA version of
section 1128(b)(5S) shall be for a benchmark period of three years. 42 C.F.R. §
1001.601(b)(1). An exclusion may be for more than three years, if aggravating
circumstances are established that are not offset by miugating circumstances.

Id.; see 42 C.F.R. §§ 1001.601(b)(2); (6)(3). An exclusion may be for less than
three years, if mitigating circumstances are established that are not offset by
aggravating circumstances. Id.

The regulation describes the sole circumstances which may be found to be
aggravating or mitigating. 42 C.F.R. §§ 1001.601(6)(2); (b)(3). The
circumstances which the regulation identifies to be aggravating or mitigating
function as the Secretary’s rules of evidence on the issue of an excluded
individual’s trustworthiness. Evidence which does not relate to an aggravating or
a mitigating circumstance is not relevant to the issue of the excluded individual’s
trustworthiness to provide care, and may not be considered in deciding whether
an exclusion of a particular length is reasonable.

The regulation does not attach any weight to any of the identified aggravating or
mitigating circumstances. An exclusion of a particular length is not directed by
the presence of an aggravating circumstance or circumstances, or by the presence
of a mitigating circumstance or circumstances. In order to decide whether an
exclusion of a particular length is reasonable in a given case, the evidence which
relates to any aggravating or mitigating circumstance that is established must be
considered carefully to see what it shows about the excluded individual’s
trustworthiness or lack of trustworthiness to provide care.
8

4. The I.G. proved the presence of two aggravating circumstances.

The I.G. proved the presence of two aggravating circumstances. These are as
follows.

As a first aggravating circumstance, the I.G. proved that the acts engaged in by
Petitioner could have had a significant adverse impact on the health of program
recipients. 42 C.F.R. § 1001.601(b)(2)(i). The Department of Social Services
audit report concluded that Petitioner’s failure to make efforts to improve the
health of his patients may have endangered those patients who suffered from
serious conditions such as diabetes mellitus and heart disease. I.G. Ex. 2 at 3. I
find this evidence to be persuasive evidence that Petitioner engaged in conduct
that potentially endangered the health of his patients.

Petitioner now asserts that he did nothing to endanger the health of his patients.
According to Petitioner, he was diligent in providing his patients with good
medical care. If anyone was derelict in providing care to these individuals,
according to Petitioner, it was other individuals who worked for Dr. Klein, or
perhaps, even Dr. Klein. See Tr. at 49 - 50.

I find Petitioner’s assertions to be self-serving and not credible. I base my
conclusion partly on the fact that Petitioner did not avail himself of the
opportunity to offer evidence at a State administrative hearing to rebut the audit
report which was the basis for the Department of Social Services exclusion
determination.

Furthermore, Petitioner did not present evidence at the hearing which I
conducted which credibly rebutted the results of the audit report. Although
Petitioner denied generally the conclusions of the audit report, he did not attempt
to rebut the specific findings of the report that were based on 20 specific
treatment records. See I.G. Ex. 2 at 4 - 23. Petitioner averred that he did not
have a specific recollection of the care that he provided to the patients whose
records were the basis for the audit report. Tr. at 56 - 60. Petitioner did not
offer, nor did he ask me to assist him to obtain, the records which are the basis
for the audit report. Petitioner could have asked that I issue subpoenas for these
records, either to the Department of Social Services or to Dr. Klein. He did not
do so.
9

Furthermore, I find-Petitioner’s assertions that he was the victim of the actions of
other individuals, and not responsible for improper practices, to be unpersuasive,
in light of the fact that Petitioner continued to engage in remunerative
employment with Dr. Klein while knowing that his employer was engaging in
improper activities. Petitioner worked for Dr. Klein from about March, 1991
until March, 1994. By his own admission, Petitioner knew that he was involved
in an enterprise that, at the least, was engaged in improprieties. Tr. at 33 - 38.
Yet, Petitioner persisted in his employment with that enterprise because it suited
his self-interest to do so.

The I.G. proved the presence of a second aggravating circumstance. The I.G.
proved that the Department of Social Services excluded Petitioner for more than
the benchmark period of three years. 42 C.F.R. § 1001.601(b)(2)(ii). In this
case, the State exclusion is for five years.

5. Petitioner did not prove the presence of any mitigating circumstances.

Petitioner offered no credible evidence to prove the presence of any of the
mitigating circumstances that are described in 42 C.F.R. § 1001.601(b)(3). In
his posthearing brief, Petitioner asserted that there existed “tremendous”
mitigating factors in this case. Petitioner’s posthearing brief at 1. These alleged
mitigating factors include Petitioner’s assertions that he: (1) was nothing more
than an employee of Dr. Klein and is not responsible for any of the actions that
are attributable to Dr Klein; (2) withdrew voluntarily from the New York
Medicaid program; and, (3) provided cooperation into an ongoing investigation
of Dr. Klein. Additionally, Petitioner asserts that he cared greatly about the
welfare of his patients. Petitioner’s posthearing brief at 2 - 3.

Petitioner’s alleged lack of responsibility for the findings of dereliction of care
that were made by the Department of Social Services is not a mitigating
circumstance. These assertions, if true, would rebut the evidence that the I.G.
offered to support its case for aggravating circumstances. However, I have
concluded that Petitioner’s assertions of non-responsibility are not credible.
Finding 4. The fact that Petitioner may have withdrawn voluntarily from
participation in the New York Medicaid program also is not a mitigating
circumstance.

Arguably, Petitioner would establish the presence of a mitigating circumstance if
he proved that his cooperation with State authorities led to the administrative
sanctioning of other individuals, including Dr. Klein. See 42 C.F.R. §
10

1001.601(b)(3)(ii). However, Petitioner has merely alleged providing
cooperation with State authorities concerning an investigation of Dr. Klein. He
has offered no evidence that his asserted cooperation led to action being taken
against Dr. Klein. Therefore, I find that Petitioner did not establish a mitigating
circumstance within the meaning of 42 C.F.R. § 1001.601(b)(3)(ii).

6. The four-year exclusion of Petitioner is reasonable.

The 1I.G. excluded Petitioner for a period of four years, which is one year less
than the term of the State-imposed exclusion of Petitioner. I find this exclusion
to be reasonable. It takes into account evidence that, for a period of nearly three
years, Petitioner worked willingly in an environment which encouraged him to be
derelict in providing care to his patients. It reflects Petitioner’s serious failures
to document the care that he provided. It reflects also the fact that Petitioner’s
conduct potentially endangered the welfare and safety of his patients. And, it
reflects the fact that the State of New York concluded Petitioner to be a highly
untrustworthy individual.

/s/

Steven T. Kessel
Administrative Law Judge
